DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base 1, the distal end portion is said to be in the second configuration “when the distal end portion extends beyond a distal end portion of the surgical instrument,” so it is not definite whether the “surgical instrument” is considered to be a structural part of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (5,447,512).  Wilson et al. disclose, at least in figures 1-5 and 8-10 and col. 3, line 48 to col. 4, line 19; col. 5 line 62 to col. 6, line 31 to col. 7, line 64; a knot tying device comprising: a sheath (22) configured for placement over a surgical instrument (e.g., 25, 120, or 121), the sheath comprising: a proximal end portion; a distal end portion having a first configuration in which the distal end portion is straight (e.g., as shown in fig. 4C) and a second configuration (e.g., as shown in fig. 1) in which the distal end portion (28) has a hook shape (e.g., as shown in fig. 1), wherein the distal end portion is in the second configuration when the distal end portion extends beyond a distal end portion of the surgical instrument; wherein the sheath is made of an elastic material (according to col. 4, lines 4-13); wherein the sheath is made of a material, such as polyethylene or polypropylene; wherein the device further comprises an activation mechanism (87, as shown in fig. 8) that moves the sheath with at least one of linear or rotational movement relative to the surgical instrument; and wherein the activation mechanism is of a mechanical type.
Wilson et al. also discloses a kit (e.g., as shown in fig. 1) comprising the knot tying device (22) of claim 1 (the kit including elements 21 and 25). 
Wilson et al. further discloses a knot tying device assembly, comprising: a surgical instrument (e.g., 25, 120, 121); and a knot tying device, the knot tying device comprising: a sheath (22) disposed over the surgical instrument, the sheath comprising: 
Wilson et al. disclose a kit (e.g., as shown in fig. 1) comprising the knot tying device assembly (22) of claim 7 (the kit including elements 21 and 25).
Wilson et al. also disclose a knot tying device assembly, comprising: a surgical instrument (e.g., 25, 120, 121); and a knot tying device comprising a main body (22) that is moveably fixed to the surgical instrument so that the knot tying device and the surgical instrument form a unitary structure, the main body of the knot tying device comprising: a proximal end portion; and a distal end portion (28) that is elastically reconfigurable between a straightened configuration (e.g., as shown in fig. 4C) and a hook shaped configuration (e.g., as shown in fig. 1), wherein position of the main body .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (5,447,512).  Wilson et al. disclose the invention substantially as claimed, wherein the knot tying device assembly (combination of 22, 21, and 25) comprises one or more additional knot tying devices (e.g., another combination of 22, 21, and 25 shown in fig. 5, 40 shown in fig. 1, 60 shown in fig. 10), each knot tying device being made up of two or more components (E.g., the combination shown in fig. 5 comprises elements 21 and 25, device 40 comprises elements 43 and 44, and device 60 comprises elements 65 and 70.)  However, Wilson et al. do not explicitly disclose that the knot tying device and the one or more additional knot tying devices make up a set of knot tying devices, wherein the two or more components of each knot tying device are interchangeable with corresponding two or more components of the other knot tying .
Wilson et al. also do not explicitly disclose that the two or more components are not interchangeable with corresponding two or more components of the other knot tying devices within a set.  Nevertheless, Wilson et al. disclose, in figures 2-4C, two knot tying devices (i.e., 40 and the combination of 22 and 25) used together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a set of knot typing devices, wherein two or more components are not interchangeable with corresponding two or more components of the other knot tying devices within the set. Such a modification would equip a surgeon for intracorporeal manipulation of suture and knot tying in locations with limited access.
Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (5,447,512) in view of Gertner (7,712,470).  Wilson et al. disclose the invention substantially as claimed.  Wilson et al. disclose, at least in figures 1-5 and 8-10 and col. 3, line 48 to col. 4, line 19; col. 5 line 62 to col. 6, line 31 to col. 7, line 64;  a knot tying device comprising: a surgical instrument (e.g., 25); and one or more magnets disposed on the surgical instrument; wherein the device further comprises a sheath (22) .
Wilson et al. also disclose a kit comprising the knot tying device (e.g., as shown in fig. 1) of claim 17 (the kit including elements 21 and 25).
Wilson et al. disclose a knot tying device assembly, comprising a surgical instrument (e.g., 21), wherein the surgical instrument is a laparoscopic instrument, wherein the surgical instrument is a cannula 
Wilson also disclose a knot tying device assembly or a kit (e.g., as shown in fig. 1) of claim 25.
Wilson et al. further disclose a knot tying device assembly, comprising: a surgical instrument (e.g., 25); and a knot tying device (22) comprising a main body that is moveably fixed to the surgical instrument so that the knot tying device and the surgical instrument form a unitary structure, the main body of the knot tying device comprising: a 
However, Wilson et al. do not explicitly disclose one or more magnets disposed on the surgical instrument; wherein the device further comprises a sheath (22) disposed on the surgical instrument, the one or more magnets being disposed on the sheath.
Wilson et al. do not explicitly disclose a surgical instrument (e.g., 21) with one or more magnetic elements that are integral with the surgical instrument, wherein the one or more magnets are configured to be activated and deactivated.
Wilson et al. do not explicitly disclose that the main body of the knot tying device (22) comprises a distal end portion that contains a magnetic element.
Gertner teaches, at least in figure 1a and col. 1, lines 52-64 and col. 2, lines 5-42; a sheath (50), a surgical instrument (50), or a main body (50) including one or more magnets (100) being disposed on the sheath; a surgical instrument (50) with one or more magnetic elements (100) that are integral with the surgical instrument, wherein the one or more magnets (i.e., electromagnets) are configured to be activated and deactivated; and a main body (50) comprising a distal end portion that contains a magnetic element (200).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Gertner, to modify the sheath, surgical instrument, or main body of Wilson et al., so that it includes one or more magnets or magnetic elements as claimed. Such modifications would allow the sheath, surgical instrument, or main body to be precisely moved and navigated within a patient’s body.


Wilson et al. in view of Gertner also do not explicitly disclose that the two or more components are not interchangeable with corresponding two or more components of the other knot tying devices within a set.  Nevertheless, Wilson et al. disclose, in figures 2-4C, two knot tying devices (i.e., 40 and the combination of 22 and 25) used together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a set of knot typing devices, wherein two or more components are not interchangeable with corresponding two or more components of the other knot tying devices within the set. Such a modification would equip a surgeon for intracorporeal manipulation of suture and knot tying in locations with limited access.
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771